





AMENDMENT NO. 12
TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMENDMENT NO. 1 TO AMENDED AND RESTATED PLEDGE AGREEMENT
AND CONSENT


THIS AMENDMENT NO. 12 TO AMENDED AND RESTATED CREDIT AGREEMENT, AMENDMENT NO. 1
TO AMENDED AND RESTATED PLEDGE AGREEMENT AND CONSENT, dated as of March 14, 2008
(the “Agreement”) relating to the Credit Agreement referenced below, is by and
among WOLVERINE TUBE, INC., a Delaware corporation (the “Company”), certain of
its Subsidiaries identified as Subsidiary Borrowers on the signature pages
hereto and any additional Subsidiaries of the Company which become parties to
the Credit Agreement in accordance with the terms thereof (collectively referred
to as the “Subsidiary Borrowers” and individually referred to as a “Subsidiary
Borrower”) (hereinafter, the Company and the Subsidiary Borrowers are
collectively referred to as the “Borrowers” or referred to individually as a
“Borrower”), each of the financial institutions identified as Lenders on the
signature pages hereto (the “Lenders” and each individually, a “Lender”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, (“Wachovia”), acting in the manner and to
the extent described in Article XIII of the Credit Agreement (in such capacity,
the “Administrative Agent” or the “Agent”). Terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement and the
provisions of Sections 1.2 and 1.3 of the Credit Agreement related to the
definitions shall apply herein.


W I T N E S S E T H


WHEREAS, a $35,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of April 28, 2005 (as amended, modified or otherwise supplemented from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders, and the
Administrative Agent;


WHEREAS, the obligations of the Credit Parties under the Credit Agreement are
secured by substantially all the assets of the Credit Parties and their
respective future U.S. Subsidiaries pursuant to the terms of the Security
Documents, including, without limitation, that certain Amended and Restated
Pledge Agreement, dated as of April 28, 2005 (as amended or otherwise modified
prior to the date hereof, the “Pledge Agreement”), among the Borrowers and the
Administrative Agent;
 
WHEREAS, the Company intends (i) to enter into that certain Preferred Stock
Purchase Agreement (the “Series B Preferred Stock Purchase Agreement”) with The
Alpine Group, Inc. (“Alpine”) pursuant to which the Company and Alpine have
agreed to enter into certain transactions, including the purchase by Alpine of
certain shares of the Company’s Series B Preferred Stock (as defined therein)
(collectively, the transactions described under this clause (i) being
hereinafter referred to as the “Alpine Series B Transaction”) and (ii) to enter
into a Note Exchange and Debenture Agreement (the “2009 Senior Exchange and
Debenture Agreement”) with Plainfield Special Situations Master Fund Limited
(“Plainfield”) pursuant to which the Company and Plainfield have agreed to enter
into certain transactions, including the issuance by the Company of up to
$38,300,000 in 10 1/2 % senior exchange notes due March 28, 2009 (the “2009
Senior Exchange Notes”) to Plainfield in exchange for the 2008 Senior Notes held
by Plainfield under the 2008 Senior Note Indenture (collectively, the
transactions described under this clause (ii) being hereinafter referred to as
the “Plainfield Exchange Note Transaction”);
 


 

--------------------------------------------------------------------------------

 


 
 
WHEREAS, the Company has informed the Administrative Agent that it (i) has
formed Wolverine Wieland Singapore Holdings Private Limited, a company organized
under the laws of Singapore (“W/W Singapore Holdings”), as a wholly-owned direct
Subsidiary of Wolverine China Investments, LLC, a Delaware limited liability
company (“Wolverine China”), (ii) will cause W/W Singapore Holdings to become
the owner of 100% of the issued and outstanding shares of Wolverine Tube
Shanghai Co., Ltd., a corporation organized under the laws of the Peoples
Republic of China (“Wolverine Shanghai”) and (iii) will cause Wolverine China to
initially sell 30% of the Capital Stock of W/W Singapore Holdings to
Wieland-Werke AG, a corporation of the Federal Republic of Germany (“Wieland”)
pursuant to the terms of a Purchase Agreement (the “Wolverine/Wieland Purchase
Agreement”), among the Company, Wolverine China and Wieland, with an option (the
“Wieland Option”) for Wieland to purchase an additional 20% of the issued and
outstanding shares of W/W Singapore Holdings, and the Company has further
requested that the Administrative Agent waive the requirement that Wolverine
China pledge the Capital Stock it owns in W/W Singapore Holdings to the Agent as
security for the Obligations pursuant to the terms of the Pledge Agreement
(collectively, the transactions described herein being hereinafter referred to
as the “Wolverine/Wieland Transaction”, and together with the Alpine Series B
Transaction and the Plainfield Exchange Note Transaction, collectively, the
“Transactions”);
 
WHEREAS, the Borrowers have requested that the Lenders consent to the
Transactions and in connection therewith, have requested that certain amendments
be made to the Credit Agreement; and


WHEREAS, the undersigned Lenders have agreed to consent to the Transactions and
to amend the Credit Agreement as contemplated herein pursuant to the terms and
conditions herein;


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


(A) Amendments to Credit Agreement. Effective on (and subject to the occurrence
of) the Amendment No. 12 Effective Date (as hereinafter defined), the Credit
Agreement shall be amended as follows:


1. The definition of “Change of Control” as set forth in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (c) and inserting a “,” in lieu thereof and (ii) inserting the phrase
“and (e) the occurrence of a “Change of Control” under the 2009 Senior Exchange
and Debenture Agreement, the 2009 Senior Exchange Notes, or other documents
evidencing the 2009 Senior Exchange Notes” immediately following the end of
clause (d) thereof.


 
2

--------------------------------------------------------------------------------

 






2. Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definitions in the appropriate alphabetical order:


“Series A Preferred Stock Certificate of Designations” means the Certificate of
Designations of Series A Convertible Preferred Stock, attached as Exhibit A to
the Series A Preferred Stock Purchase Agreement.


“Series A Preferred Stock Purchase Agreement” means that certain Preferred Stock
Purchase Agreement dated as of January 31, 2007 among the Company, Alpine and
Plainfield.


“Series B Preferred Stock Certificate of Designations” means the Certificate of
Designation of Series B Convertible Preferred Stock s, attached as Exhibit A to
the Series B Preferred Stock Purchase Agreement.
 
“Series B Preferred Stock Purchase Agreement” means that certain Preferred Stock
Purchase Agreement between the Company and Alpine.


“Series B Preferred Stock” means the convertible preferred stock designated as
the Series B Convertible Preferred Stock of the Company having the rights,
preferences, privileges and restrictions set forth in the Preferred Stock
Certificate of Designations which shall be convertible into the Common Stock,
par value $1.00 per share, of the Company in accordance with the terms thereof.


“2009 Senior Exchange and Debenture Agreement” means the Note Exchange and
Debenture Agreement, by and among the Company, the guarantors named therein and
Plainfield, as initial purchaser thereunder, as the same may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof.
 
“2009 Senior Exchange Noteholders” means a collective reference to the holders
from time to time of the 2009 Senior Exchange Notes and “2009 Senior Exchange
Noteholder” means any one of them.
 
“2009 Senior Exchange Notes” means a collective reference to the Company's
$38,300,000 10 1/2% Senior Exchange Notes, due March 28, 2009, issued by the
Company in favor of the 2009 Senior Exchange Noteholders, pursuant to the 2009
Senior Exchange and Debenture Agreement, as such 2009 Senior Exchange Notes may
be amended, modified, restated or supplemented and in effect from time to time
in accordance with the terms hereof.
 
3. Section 1.1 of the Credit Agreement is hereby amended by deleting in their
entirety the definitions of “Preferred Stock Certificate Designations” and
Preferred Stock Purchase Agreement”.


4. Section 5.2 of the Credit Agreement is hereby amended by (i) re-lettering
clauses (h) and (i) thereof as clauses (i) and (j), respectively, (ii) inserting
a new clause (h) to read as follows:


 
3

--------------------------------------------------------------------------------

 






(h) 2009 Senior Exchange and Debenture Agreement. Immediately after giving
effect to the making of a Loan or the issuance of a Letter of Credit, the
Company shall not be in violation of the terms of the 2009 Senior Exchange and
Debenture Agreement and shall demonstrate in writing compliance with Section
4.5(i) of the 2009 Senior Exchange and Debenture Agreement.


(iii) amending and restating clause (i) in its entirety to read as follows:


(i) Lien Sharing Provisions. Immediately after giving effect to the making of a
Loan or the issuance of a Letter of Credit, no requirement shall be in effect
that any of the Borrowers make effective provision whereby any or all of the
2008 Senior Notes, the 2009 Senior Notes or the 2009 Senior Exchange Notes will
be secured by a Lien equally and ratably with the Obligations.


and (iv) amending and restating the last paragraph thereof in its entirety to
read as follows:


The delivery of each Notice of Borrowing and each request for a Letter of Credit
shall constitute a representation and warranty by the applicable Borrower of the
correctness of the matters specified in subsections (b), (c), (d), (e), (f),
(g), (h), (i) and (j) above.


5. Section 7.1(j) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(j) As soon as available and in any event within thirty (30) days after the end
of each Production Month of the Consolidated Parties, a certificate of a Senior
Financial Officer of the Company demonstrating compliance with each of Section
4.3(i) of the 2008 Senior Note Indenture, Section 4.11(i) of the 2009 Senior
Note Indenture and Section 4.5(i) of the 2009 Senior Exchange and Debenture
Agreement by calculation thereof as of the end of each such Production Month
(the certificate for the 12th Production Month of each year may be based on
interim financials, provided, that as soon as audited financial statements are
available, if there are any discrepancies between the interim financials and
audited financials affecting the calculations referred to hereinabove, a
corrected certificate shall be resubmitted promptly to the Administrative Agent
and the Lenders).


6. Section 9.1 of the Credit Agreement is hereby amended by (i) adding the
phrase “and the Series B Preferred Stock” to clause (m) thereof immediately
following the word “Stock” appearing therein, (ii) deleting the word “and” from
the end of clause (m) thereof, (iii) re-lettering clause (n) thereof as clause
(o) and (iv) adding a new clause (n) thereto as follows: 


 
4

--------------------------------------------------------------------------------

 






(n) Indebtedness of the Credit Parties arising under the 2009 Senior Exchange
and Debenture Agreement and the 2009 Senior Exchange Notes in an aggregate
principal amount of up to $38,300,000; and.


7. Section 9.7 of the Credit Agreement is hereby amended by amending and
restating clause (iv) thereof in its entirety to read as follows: 


(iv) the sale of the Series A Preferred Stock to Alpine and Plainfield in
accordance with the Series A Preferred Stock Purchase Agreement and the sale of
the Series B Preferred Stock to Alpine in accordance with the Series B Preferred
Stock Purchase Agreement.


8. Section 9.11 of the Credit Agreement is hereby amended by amended and
restating clauses (c) and (d) thereof in their entirety to read as follows:


(c)  dividends payable on the Series A Preferred Stock as and when due in
accordance with the Series A Preferred Stock Certificate of Designations and
dividends payable on the Series B Preferred Stock as and when due in accordance
with the Series B Preferred Stock Certificate of Designations, in each case, so
long as no Event of Default shall exist immediately before or after payment of
such dividends and (d) dividends, distributions or other payments applied to the
payment of the 2008 Senior Notes, to the payment of the 2009 Senior Notes and to
the payment of the 2009 Senior Exchange Notes to the extent any such payments
are permitted to be made pursuant to Section 9.15 hereof; provided, however,
that in each case described under clause (d) hereof, immediately before and
after giving effect to such dividend, distribution or other payment, no Event of
Default shall exist and the Company shall be in compliance with the terms and
provisions of the 2008 Senior Note Indenture, the terms and provisions of the
2009 Senior Note Indenture and the terms and provisions of the 2009 Exchange and
Debenture Agreement, as applicable.


9. Section 9.14 of the Credit Agreement is hereby amended by amending and
restating clause (y) thereof in its entirety to read as follows:


(y) the 2008 Senior Note Indenture, the 2009 Senior Note Indenture and the 2009
Senior Exchange and Debenture Agreement.


10. Section 9.15 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


 
5

--------------------------------------------------------------------------------

 






9.15 Other Indebtedness
 
The Consolidated Parties will not effect or permit any change in or amendment to
any document or instrument pertaining to the terms of payment or required
prepayments of the 2008 Senior Notes, the 2009 Senior Notes or the 2009 Senior
Exchange Notes, effect or permit any change in or amendment to any document or
instrument pertaining to the covenants or events of default of the 2008 Senior
Notes, the 2009 Senior Notes or the 2009 Senior Exchange Notes if the effect of
any such change or amendment is to make such covenants or events of default more
restrictive, give any notice of optional redemption or optional prepayment or
offer to repurchase under any such document or instrument, or, directly or
indirectly, make any payment of principal of or interest on or in redemption,
retirement or repurchase of the 2008 Senior Notes, the 2009 Senior Notes or the
2009 Senior Exchange Notes, except for (a) scheduled payments required by the
terms of the documents and instruments evidencing the 2008 Senior Notes, the
2009 Senior Notes and the 2009 Senior Exchange Notes, as the case may be and (b)
so long as no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to any of the actions or
payments contemplated by this subsection 9.15(b), the Consolidated Parties may
prepay, redeem or repurchase long-term (as such term is defined in accordance
with GAAP) Indebtedness of any Borrower (i) in an amount not to exceed
$10,000,000 in any fiscal year, provided the Excess Availability immediately
prior to and immediately after giving effect to such prepayment shall be equal
to or greater than $20,000,000 or (ii) with the proceeds from (1) the sale of
any assets or properties permitted by Section 9.5(f) after compliance with
Section 4.4(b)(ii) or (2) any Equity Issuance occurring after the Closing Date.


11. Section 9.17 of the Credit Agreement is hereby amended by amending an
restating clauses (iv) and (v) thereof in their entirety to read as follows: 


(iv) the 2008 Senior Note Indenture, the 2009 Senior Note Indenture and the 2009
Senior Exchange and Debenture Agreement and (v) the Series A Preferred Stock
Certificate of Designations and the Series B Preferred Stock Certificate of
Designations. 


12. Section 11.1(g) is hereby amended by inserting the phrase “, the 2009 Senior
Exchange Notes” immediately following the phrase “2009 Senior Notes” appearing
therein.


13. Each of the Schedules attached to the Credit Agreement is hereby deleted and
replaced by the corresponding Schedule attached to this Agreement.


(B) Amendments to Pledge Agreement. Effective on (and subject to the occurrence
of) the Amendment No. 12 Effective Date (as hereinafter defined), Section 2 of
the Pledge Agreement is hereby amended by (i) deleting clause (i) thereof
appearing immediately after the phrase “Notwithstanding the foregoing, it is
further understood and agreed as follows” in its entirety and (ii) renumbering
clauses (ii) and (iii) thereof as clauses (i) and (ii), respectively.


 
6

--------------------------------------------------------------------------------

 






(C) Consent. Effective on (and subject to the occurrence of) the Amendment No.
12 Effective Date, the Lenders hereby consent to the following:
 
1. Alpine Series B Transaction. The consummation of the Alpine Series B
Transaction, including the Company’s adoption and filing of the Series B
Preferred Stock Certificate of Designations, so long as the following conditions
have been met:


(i) the Administrative Agent shall have received a fully executed copy of the
Series B Preferred Stock Purchase Agreement and all related agreements executed
in connection therewith, which agreements shall be in full force and effect and
shall be reasonably satisfactory to the Administrative Agent; and
 
(ii) after giving effect to the transactions contemplated by the Alpine Series B
Transaction, (A) the representations and warranties contained in Article VI of
the Credit Agreement, as amended hereby, shall be true and correct in all
material respects on and as of the date thereof as though made on and as of such
date (except for those representations and warranties which by their terms
relate solely to an earlier date) and (ii) no Default or Event of Default shall
exist under the Credit Agreement, as amended hereby, on and as of the date
thereof.
 
2. Plainfield Exchange Note Transaction. The consummation of the Plainfield
Exchange Note Transaction, including the issuance of the 2009 Senior Exchange
Notes, so long as the following conditions have been met:


(i) the Administrative Agent shall have received a fully executed copy of the
2009 Senior Exchange and Debenture Agreement and all related agreements executed
in connection therewith, which agreements shall be in full force and effect and
shall be reasonably satisfactory to the Administrative Agent;
 
(ii) the Administrative Agent shall have received evidence in writing
satisfactory to it that after giving effect to the transactions contemplated by
the 2009 Senor Exchange and Debenture Agreement, the Company is in compliance
with the terms of the 2008 Senior Note Indenture, the 2009 Senior Note Indenture
and the 2009 Senior Exchange and Debenture Agreement, which writing shall
expressly demonstrate compliance with Section 4.3(i) of the 2008 Senior Note
Indenture, Section 4.11(i) of the 2009 Senior Note Indenture and Section 4.5(i)
of the 2009 Senior Exchange and Debenture Agreement; and
 
(iii) after giving effect to the transactions contemplated by the Plainfield
Exchange Note Transaction, (A) the representations and warranties contained in
Article VI of the Credit Agreement, as amended hereby, shall be true and correct
in all material respects on and as of the date thereof as though made on and as
of such date (except for those representations and warranties which by their
terms relate solely to an earlier date) and (ii) no Default or Event of Default
shall exist under the Credit Agreement, as amended hereby, on and as of the date
thereof.
 


 
7

--------------------------------------------------------------------------------

 




 
3. Wolverine/Wieland Transaction. The consummation of the Wolverine/Wieland
Transaction, including (A) the sale of up to 30% of the issued and outstanding
shares of W/W Singapore Holdings on the closing date thereof, (B) the exercise
of the Wieland Option and (C) excluding Wolverine China from the requirement to
pledge the Capital Stock of W/W Singapore Holdings owned by Wolverine China to
the Agent pursuant to the terms of the Pledge Agreement, so long as the
following conditions have been met:


(i) the Administrative Agent shall have received a fully executed copy of the
Wolverine/Wieland Purchase Agreement and all related agreements executed in
connection therewith, including, without limitation, the Stock Option Agreement
and the Voting Rights Agreement (as each such agreement is defined therein),
which agreements shall be in full force and effect and shall be reasonably
satisfactory to the Administrative Agent; and
 
(ii) after giving effect to the transactions contemplated by the
Wolverine/Wieland Transaction, (A) the representations and warranties contained
in Article VI of the Credit Agreement, as amended hereby, shall be true and
correct in all material respects on and as of the date thereof as though made on
and as of such date (except for those representations and warranties which by
their terms relate solely to an earlier date) and (ii) no Default or Event of
Default shall exist under the Credit Agreement, as amended hereby, on and as of
the date thereof.
 
(D) Representations and Warranties. Each Credit Party hereby represents and
warrants that (i) the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the transactions contemplated herein, (ii) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof and after giving effect to the transactions contemplated herein,
(iii) it has the corporate, limited liability company or limited partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary organizational action to
authorize the execution, delivery and performance by it of this Agreement;
(iv) it has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity and (v) neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will violate or conflict in any material respect with any
material provision of its articles or certificate of incorporation or
certificate of limited partnership or certificate of formation, bylaws,
agreement of limited partnership or limited liability company agreement or
violate, contravene or conflict in any material respect with contractual
provisions of, or cause an event of default under, any indenture, including
without limitation the 2008 Senior Note Indenture and 2009 Senior Note
Indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound.


 
8

--------------------------------------------------------------------------------

 






(E) Effectiveness. This Agreement shall become effective upon the earliest date
(the “Amendment No. 12 Effective Date”) on which the following conditions
precedent have been satisfied:


1. Executed Agreement. The Administrative Agent shall have received a fully
executed counterpart of this Agreement from each party hereto.


2. Amendment Fee; Expenses. The Administrative Agent shall have received from
the Borrowers payment of an amendment fee in the amount of $25,000 and payment
of all reasonable costs and expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Agreement, including the
reasonable fees and expenses of Mayer Brown LLP, and all previously incurred
fees and expenses which remain outstanding on the effective date of this
Agreement.


3. Other Conditions Precedent. The Borrowers shall have completed all
proceedings taken in connection with the transactions contemplated by this
Agreement and delivered to the Administrative Agent all other documentation and
other items incident thereto, and each shall be satisfactory to the
Administrative Agent and its legal counsel, Mayer Brown LLP. Notwithstanding the
foregoing, the effectiveness of the consent of the Administrative Agent to the
Wolverine/Wieland Transaction shall not be subject to conditions precedent
applicable only to the Alpine Series B Transaction and the Plainfield Exchange
Note Transaction.


(F) No Other Modification. Except to the extent specifically provided to the
contrary in this Agreement, all terms and conditions of the Credit Agreement
(including Exhibits and Schedules thereto), the Pledge Agreement (including
Exhibits and Schedules thereto) and the other Credit Documents shall remain in
full force and effect, without modification or limitation. This Agreement shall
not operate as a consent to any other action or inaction by the Borrowers or any
other Credit Party, or as a waiver or amendment of any right, power, or remedy
of any Lender or the Administrative Agent under the Credit Agreement, the Pledge
Agreement or any other Credit Document nor constitute a consent to any such
action or inaction, or a waiver or amendment of any provision contained in the
Credit Agreement, the Pledge Agreement or any other Credit Document except as
specifically provided herein. Each of the Credit Parties acknowledges, confirms
and agrees that the Credit Documents to which it is a party remain in full force
and effect as of the date hereof and continue to secure all Obligations of each
such Credit Party to any Lender or the Administrative Agent, and novation of any
kind is hereby expressly disclaimed.


(G) Release. In consideration of entering into this Agreement, each Credit Party
(a) represents and warrants to the Administrative Agent and each Lender that as
of the date hereof there are no causes of action, claims, actions, proceedings,
judgments, suits, demands, damages or offsets against or defenses or
counterclaims to its Obligations or Secured Obligations under the Credit
Documents and furthermore, such Credit Party waives any and all such causes of
action, claims, actions, proceedings, judgments, suits, demands, damages,
offsets, defenses or counterclaims whether known or unknown, arising prior to
the date of this Agreement and (b) releases the Administrative Agent and each
Lender and each of their respective Affiliates, Subsidiaries, officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, actions, proceedings, judgments, suits,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act with respect to any
Credit Document, on or prior to the date hereof.


 
9

--------------------------------------------------------------------------------

 






(H) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to the principles governing conflicts of laws thereof.


(I) INCORPORATION BY REFERENCE OF CERTAIN PROVISIONS. THE PROVISIONS IN
SECTIONS 14.5, 14.6, 14.8, 14.9, 14.10, 14.12, 14.13, 14.14, 14.15, 14.19 AND
14.24 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.




[SIGNATURE PAGES FOLLOW]
 

 
 
10

--------------------------------------------------------------------------------

 


Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.



 
COMPANY:
 
WOLVERINE TUBE, INC.
       
By:
      
Name:
      
Title:
            
SUBSIDIARY BORROWERS:
     
TF INVESTOR, INC.
       
By:
      
Name:
      
Title:
            
TUBE FORMING HOLDINGS, INC.
   
 
    
 
By:
      
Name:
      
Title:
    

 
 

 
TUBE FORMING, L.P.
    
 
By:
Tube Forming Holdings, Inc.,
its General Partner
   

 
 
By:
      
 
Name:
      
Title:
    

 
 
 

 

Amendment No. 12 to Amended and Restated Credit Agreement,
Amendment No. 1 to Amended and Restated Pledge Agreement and Consent



 

--------------------------------------------------------------------------------

 




 

 
WOLVERINE FINANCE, LLC
   
 
    
 
By:
      
Name:
      
Title:
        
 
    
 
WOLVERINE JOINING TECHNOLOGIES, LLC
   
 
    
 
By:
      
Name:
      
Title:
    

 

       
WOLVERINE CHINA INVESTMENTS, LLC
   
    
 
 
By:
Wolverine Tube, Inc.,
its Managing Member

              
By:
        
Name:
        
Title:
    

 

       
WT HOLDING COMPANY, INC.
   
    
 
 
By:
      
Name:
      
Title:
    



 

 

Amendment No. 12 to Amended and Restated Credit Agreement,
Amendment No. 1 to Amended and Restated Pledge Agreement and Consent



 

--------------------------------------------------------------------------------

 




 

 
AGENT AND LENDERS:
 
WACHOVIA BANK,
 
NATIONAL ASSOCIATION, in its capacity
 
as Administrative Agent and as a Lender
          
By:
      
Name:
      
Title:
    



 


 



 


(signature pages end)







 

Amendment No. 12 to Amended and Restated Credit Agreement,
Amendment No. 1 to Amended and Restated Pledge Agreement and Consent